*351In an action, inter alia, to permanently enjoin the defendants from collecting rent, the plaintiffs Anna M. Levi and John Joseph appeal from an order of the Supreme Court, Queens County (Thomas, J), dated October 16, 2003, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a).
Ordered that the order is affirmed, with costs.
The appellant Anna M. Levi was the administrator of her deceased husband’s estate and was issued letters of administration by the Surrogate’s Court, Queens County. The appellants commenced this action against the defendants for back rent purportedly owed to them, seeking injunctive relief and damages in the sum of $110,000.
The letters of administration issued by the Surrogate’s Court to Anna M. Levi stated that the decree entered authorizes collection of amounts only up to $10,000, and that collection of amounts in excess of that sum required authorization by a further order of the Surrogate. Thus, the appellants were expressly limited to suing for that relief only (see Central N.Y. Coach Lines, Inc. v Syracuse Herald Co., 277 NY 110 [1938]; 40 NY Jur 2d, Decedents’ Estates § 1322). Because the appellants sought equitable relief as well as an amount well over $10,000, both of which were outside the authorization conferred by the letters of administration, the Supreme Court correctly granted the defendants’ motion to dismiss the complaint.
The appellants’ remaining contentions are without merit. Cozier, J.P., S. Miller, Mastro and Rivera, JJ., concur.